Motion by *967appellants to stay the operation of two orders entered, respectively, September 27, 1961 and February 5, 1962, pending the appeals therefrom. Motion denied as to the order of February 5, 1962. Motion granted as to the order of September 27, 1961, on the condition that appellants perfect the appeal from such order and be ready to argue or submit it at the September Term, beginning September 10, 1962; appeal ordered on the calendar for said term; appellants’ time is further enlarged accordingly. The appeal from the order of February 5, 1962 is also ordered on the calendar for the September Term; both appeals should be heard together. The record and appellants’ brief on both appeals are directed to be served and filed on or before July 2, 1962. Motion by appellants to dispense with printing on both appeals, denied. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.